NO. 07-12-00525-CV

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL D

                                      JANUARY 3, 2013


                                IN RE LARRY DON COX, RELATOR


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                          ON PETITION FOR WRIT OF MANDAMUS


        Relator Larry Don Cox, a prison inmate proceeding pro se, has filed a petition for

writ of mandamus.          He seeks the order of this court compelling an unnamed

respondent, as Judge of the 47th District Court of Randall County, to transmit to the

Texas Court of Criminal Appeals a copy of a motion for jail time credit relator filed on

August 1, 2012, along with “any answers filed, and a certificate reciting the date upon

which any rulings or decisions was (sic) made.”       Attached to relator’s petition is a

document entitled “motion to grant all calendar time served in confinement under

VACCP Art. 42.03, and Art. 42.12 Sec. 15 (h)(3)” and what appear to be two printed

documents recording time served in prison. In an unsworn declaration relator avers

“according to my belief, the facts stated in the above mandamus are true and correct.”

A second declaration avers to the accuracy of the petition’s facts and allegations “to the

best of [relator’s] ability.”
       For several reasons, relator is not entitled to the requested mandamus relief. He

does not name a respondent and the petition gives no indication that the intended

respondent was served a copy of the petition. Tex. R. App. P. 52.2, 9.5(a). A petition

for writ of mandamus must contain a certification that every factual statement in the

petition is supported by competent evidence included in the appendix or record. Tex. R.

App. P. 52.3(j). As noted, relator's petition contains no such certification. With the

petition the relator must file a record containing, among other things, “a certified or

sworn copy of every document that is material to the relator's claim for relief and that

was filed in any underlying proceeding.” Tex. R. App. P. 52.7(a)(1). Relator’s petition

does not meet this requirement.


       Moreover, even had relator’s petition met the requirements of appellate rule 52,

his entitlement to relief is not demonstrated. A trial court is not required to consider a

motion not called to its attention. Metzger v. Sebek, 892 S.W.2d 20, 49 (Tex.App.--

Houston [1st Dist.] 1994, writ denied). Filing a motion with the district clerk does not

prove it was brought to the attention of the trial court because the clerk’s knowledge of

the motion is not imputed to the trial court.       In re Chavez, 62 S.W.3d 225, 228

(Tex.App.--Amarillo 2001, orig. proceeding). Therefore, “[relator] must prove that the

trial court received notice of the pleading . . . . Merely alleging that something was filed

with or mailed to the district clerk does not satisfy that requirement.” In re Metoyer, No.

07-07-0506-CR, 2008 Tex. App. Lexis 243, at *4 n.2, (Tex.App.--Amarillo January 14,

2008, orig. proceeding) (mem. op., not designated for publication) (citations omitted).

The underlying logic of this rule needs no substantial explanation. “[A] court cannot be

faulted for doing nothing when it is or was unaware of the need to act.” Id.
                                             2
For all these reasons, relator’s petition must be, and is, denied.




                                          James T. Campbell
                                              Justice




                                      3